Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on March 27, 2020.  Claims 1-8 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crisp et al., US 2019/0249617 A1.

Regarding claim 1, Crisp teaches a hybrid vehicle comprising: 
an engine; (Crisp, see at least ¶ [0029] which states “In some examples, vehicle 1 may be a hybrid vehicle with multiple sources of torque available to one or more road wheels. In the example shown in FIGS. 1A and 1B, vehicle 1 includes engine 5 and ISG 10. and Fig. 1”
a motor connected to the engine; (Crisp, see at least ¶ [0029] which states “In some examples, vehicle 1 may be a hybrid vehicle with multiple sources of torque available to one or more road wheels. In the example shown in FIGS. 1A and 1B, vehicle 1 includes engine 5 and ISG 10. and Fig. 1” and 
an electronic control unit configured to control the motor to execute motoring to rotate a crankshaft of the engine, wherein the electronic control unit is configured to execute speed-drop offset control when a rotation speed of the engine falls below a first rotation speed that is lower than a self-sustaining rotation speed of the engine while the engine is operated in a self-sustaining manner at the self-sustaining rotation speed, the speed-drop offset control being control for executing the motoring such that the rotation speed of the engine does not fall below the first rotation speed.  (Crisp, see at least ¶ [0020] which states “When a first shuffle reduction mode is selected by the electronic controller, the electronic controller may be operable to use only the integrated starter-generator to reduce driveline shuffle. When there is a need to increase the rotational speed of the crankshaft to reduce driveline shuffle, the electronic controller may be arranged to use the integrated starter-generator to apply a positive torque to the crankshaft of the engine.”;  ¶ [0044] which states “Therefore, the first speed range encompasses engine speeds (N) less than approximately 1000 RPM. In the first speed range, the ISG is able to contribute positive (the first relationship 202) and negative torque (the second relationship 204) to reduce driveline shuffle. Therefore, if N is less than N1, the ISG will be able to contribute significantly to the reduction of driveline shuffle. Further, at such low rotational speeds (e.g., less than the first speed threshold N1), the engine is unable to significantly contribute to the reduction of driveline shuffle, and so full authority for shuffle reduction can be given to the ISG when the engine is operating in the first speed range SR1.” and Fig. 2)

Regarding claim 3, Crisp teaches a hybrid vehicle wherein the electronic control unit is configured to execute the speed-drop offset control when the rotation speed of the engine falls below the first rotation speed before a reference time elapses from a start of the engine. (Crisp, see at least ¶ [0076] which states “At time t1, the engine is started from rest, such as in response to a key-on event. The engine is cranked to a speed (plot 702) that is less than a first speed threshold indicated by a dashed line 701. The first speed threshold corresponds to the first speed threshold N1 introduced in FIG. 2, for example. With the engine speed (plot 702) less than the first speed threshold (dashed line 701), the controller operates the ISG and the engine in the first driveline shuffle reduction mode (plot 708).”)

Regarding claim 8, Crisp teaches a control method for a hybrid vehicle, the hybrid vehicle being configured to execute motoring to rotate a crankshaft of an engine by a motor, the control method comprising: 
executing speed-drop offset control when a rotation speed of the engine falls below a first rotation speed that is lower than a self-sustaining rotation speed of the engine while the engine is operated in a self-sustaining manner at the self-sustaining rotation speed, wherein the speed-drop offset control is control for executing the motoring such that the rotation speed of the engine does not fall below the first rotation speed. (Crisp, see at least ¶ [0020] which states “When a first shuffle reduction mode is selected by the electronic controller, the electronic controller may be operable to use only the integrated starter-generator to reduce driveline shuffle. When there is a need to increase the rotational speed of the crankshaft to reduce driveline shuffle, the electronic controller may be arranged to use the integrated starter-generator to apply a positive torque to the crankshaft of the engine.”;  ¶ [0044] which states “Therefore, the first speed range encompasses engine speeds (N) less than approximately 1000 RPM. In the first speed range, the ISG is able to contribute positive (the first relationship 202) and negative torque (the second relationship 204) to reduce driveline shuffle. Therefore, if N is less than N1, the ISG will be able to contribute significantly to the reduction of driveline shuffle. Further, at such low rotational speeds (e.g., less than the first speed threshold N1), the engine is unable to significantly contribute to the reduction of driveline shuffle, and so full authority for shuffle reduction can be given to the ISG when the engine is operating in the first speed range SR1.” and Fig. 2)

Allowable Subject Matter
Claims 2 and 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668